IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. WR-81,486-01


                     EX PARTE PAUL JOHN HOLGUIN, Applicant



                      ORDER PURSUANT TO TEXAS RULES OF
                        APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                          ORDER

       This cause is before this Court on application for writ of habeas corpust from trial

court case number 13061-B in the 118th District Court of Howard County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name and address of the complainant who was a minor TEX . CODE CRIM . PROC. art 57.02(h).

T EX. R. A PP. P. Rule 9.10(a). Pursuant to Texas Rule of Appellate Procedure 9.10, the

Clerk sought a ruling from the Court and thereafter notified the parties. The Court now

orders the Clerk of this Court to redact or seal the discovered sensitive data from the

records identified and listed below. The Court further orders the trial court clerk, the
                                                                          Rule 9.10 Order - 2

clerk of the court of appeals, or any entity or individual possessing the following

documents to redact or seal the documents pursuant to this order:

       1.     Clerk’s Record




Filed: May 27, 2015

Do not publish